DETAILED ACTION
This office action is in response to communication filed on 15 March 2021.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 15 March 2021, Applicant amended claims 1, 14, and 15.  Applicant cancelled claim 20.

Amendments to claims 1, 14, and 15 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 19 are maintained.



Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims are not directed to an abstract idea without significantly more.  Examiner respectfully disagrees.  Applicant argues that the addition of “by a computing device” resolves all subject matter eligibility issues. The mere addition of a generic, non-specific “computing device” adds nothing to the claimed functionality other than to state it is done in a computing environment.  This does not demonstrate a requirement to use a computer to perform these steps, nor does this integrate technology into the functionality.  Rather, it reads as though this otherwise completely abstract functionality is a basic application of an abstract idea to computing device, which is not a practical application.  Therefore, all claims remain properly rejected under 35 U.S.C. 101.

In the remarks regarding independent claim 1, Applicant argues that the cited prior art does not disclose assigning work to the individual employee when the individual productivity exceeds group productivity.  Examiner respectfully disagrees.  Abramovici absolutely discloses in paragraph 5 that work periods are scheduled for individuals where their presence improves the overall performance of a group.  Raising overall group performance to higher than prior levels without an individual or leader is a clear example of exceeding a threshold based on performance.  Baker describes in paragraph 145 how a percentile ranking is used as the score for each KPI.  Specifically, it is understood that a percentile ranking compares an individual to a group in the exact way that the Applicant has claimed.  If an individual doctor is in the 80th percentile for example, that would mean that the individual performance as compared to the groups is that the individual performs better than 79% of other providers but worse than 20% of providers in the group.  This combination clearly teaches the limitation as claimed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claim recites receiving individual KPI for employees, receiving group KPIs for employee work groups, averaging individual KPIs of employees associated with work groups, subtracting averaged individual KPIs of employees from group KPIs, determining individual productivity value based on individual KPI, determining group productivity value for the work group, assigning work to the group when the group productivity exceeds individual productivity, assigning work to the employee when individual productivity exceeds group productivity, and sending work assignment to the employee. Dependent claims further define parameters for the determination of KPI values.   Obtaining performance indicators and making mathematical calculations as part of decision making for worker shifts is mental processing, mathematical calculation, and a certain method of organizing human activity (scheduling employees is managing human behavior).  These groupings are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic elements such as computing devices that merely claim the entire method is “by” a computing device.  There is no explanation of how the computing device carries out these steps, whether autonomously or as directed by a person manipulating inputs on a computing device for a desired output.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The computing device receiving data, manipulating it through calculations, and sending data is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) (Storing and retrieving information in memory Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-9) (computer receives and sends information over a network - buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2018/0060830 (hereinafter, Abramovici) in view of U.S. P.G. Pub. 2006/0161456 (hereinafter, Baker).

Regarding claim 1, Abramovici teaches a method, by a computing device (¶ 45, “Each of the components of the system shown in FIG. 1 may comprise one or more computing devices. These computing devices may include components such as shown in FIG. 10, and may be configured to carry out methods or form systems according to some embodiments of the invention by for example executing (or having a processor execute) code or software, and/or by including dedicated code.”), of optimizing employee work assignments comprising: receiving an individual key performance indicator (KPIs) for each employee of a plurality of employees, each individual KPI representing a metric of an assigned task carried out individually by the employee; receiving a group KPI for a work group of at least two employees of the plurality of employees, the second KPIs representing a metric of the assigned task carried out by the work group; averaging the individual KPIs of the at least two employees in the work group; subtracting the averaged individual KPIs from the group KPI to obtain a difference value; determining an individual productivity value for an employee of the at least two employees based on the individual KPI; determining group productivity value for the work group based on the difference value; assigning a work assignment to the work group when the group productivity value exceeds the individual productivity value; and sending the work assignment to a second computing device (¶ 83, “FIG. 5 shows an example of the kind of information that may be held in the WFM database 111. In this example CSAT and productivity KPIs are shown for a group of seven agents 501-507, compared to average and target, or goal, KPIs for all of the agents. Agent 504 is the only one with an above average CSAT score and the only one who has reached the goal. Agents 501-507 may be a group of agents selected from a larger pool of agents to work together.”) (¶ 117, “At operation 703 KPIs relating to a received performance criterion may be received for each agent in a pool of available agents. The KPIs may be requested for all criteria in response to receiving the performance criteria in operation 701 or the KPIs may have been retrieved previously.”) (¶¶ 121-122, “At operation 711, again in a similar manner to the single KPI algorithm, a determination may be made of the aggregate value of KPI for selected performance criterion for agents during time periods when selected agent was not present, for example for all agents in the pool of agents from whom groups may be selected to work together. For example at operation 711 the aggregate value of CSAT for agents working without the presence of the selected agent would be determined. At operation 713 the results of the two determinations may be subtracted one from another to give the result K.sub.P-A, a measure of the influence of that agent on the performance of the other agents. Operations 709-713 may be repeated or iterated. When no more agents are to be analyzed for their measure of influence, for example there are no more in the queue, at operation 717 the average value K.sub.P-A may be determined in a similar manner to the single KPI algorithm.”) (¶ 124, “If D.sub.P-A does exceed the threshold, the flow continues to identify outliers or leaders for the current performance criterion. For multiple agents, e.g. all agents in a pool, the measure of influence K.sub.P-A may be compared to the average value of K.sub.P-A to determine whether an agent is a leader. The flow may thus continue to a decision 723 to determine whether K.sub.P-A-K.sub.P-A has been determined for multiple agents, e.g. in a queue, for example all agents in a pool. Thus at operation 723 a decision may be made "has K.sub.P-A-K.sub.P-A been determined for every agent?" and if not operations 725 and 727 shown in FIG. 7B may be performed on an agent, for example the next agent in a list.”) (¶¶ 127-128, “If an agent satisfies the conditions of operation 725, and is confirmed as a leader for a criterion at operation 727, work periods may be scheduled taking into account this agent skill. If an agent does not satisfy the conditions of operation 725, work periods for that agent may be determined according to other criteria such as any manner known in the art, or if another agent is confirmed as a leader then work periods for that agent may be determined based on the leader skill of one or more other agents. At operation 729 a decision is made whether work periods have been scheduled for all agents and if not, the next agent, e.g. in a queue, may be selected. At operation 731, for the current agent, a decision is made whether the agent has been identified as a leader or leader for a minimum number of performance criteria, e.g. in a minimum number of KPI datasets such as may have been received at operation 703. In the affirmative, for that agent, at operation 733, work periods for that agent may be scheduled according to the skill "leader". If the agent has not been identified as a leader, work periods for that agent may be scheduled at operation 735 based on other performance criteria in any manner known in the art.”) (¶ 138, “Knowing who are drivers or detractors in terms of measuring how their presence/performance affects the team KPI's, and compared to the other team members in the shifts can lead to an efficient shifts assignment of workers, and drive performance that is based on profiling.”) (¶ 51, “Algorithms may be created that mix and match employees that might have worked in the past together (or not) in which their KPI may drive a new target KPI. Agents may be grouped into suggested shifts based on the algorithms.”) (¶ 133, “Operations 733 and 735 may comprise creating a schedule of work periods, for example according to the data structure shown in FIG. 11). This may be distributed or otherwise communicated to a user or agents or both in any way. For example the schedule may be displayed to a user via a display at the shift server 113, and it may be transmitted to one or more workstations such as agent workstations 101 where it may be displayed.”). 
Abramovici does not explicitly teach assigning work to an individual when their productivity exceeds the group productivity value, but does at least allude to this ability by picking a leader with threshold values of KPIs.  However, in the analogous art of performance evaluation, Baker teaches assigning the work assignment to the employee when the individual productivity value exceeds the group productivity value (¶ 135, “FIG. 2-1 is a screen shot for the invention illustrating how users 121 can select medical providers by rating”) (¶ 145, “In a preferred embodiment, a percentile ranking is used as the score for each KPI. Thus, the overall score for an individual medical provider is the average of all the percentile rankings for each KPI in a domain, such as clinical quality. The invention provides an overall score for measures in each scoring domain. The overall score under "Doctor Rating" represents a composite score for several KPIs. The composite score is an average of the individual medical provider's bucket ranking scores (i.e., star ratings) statistically adjusted for the number of KPIs per individual medical provider. The overall composite score controls for the number of individual KPIs in each domain. For example, if there are 15 KPIs in the clinical quality domain, and some medical providers have 5 KPIs and others have 9, 11, and 15 respectively, the composite score controls for the differences in number of KPIs which affect the average score of the individual medical provider. The doctors are then re-ranked and placed in buckets based on their percentile standing on this new aggregate/composite scale.”) (¶ 169, “The user may then select and compare the ratings of one or more service providers and drill down into the ratings of each individual service provider”)(¶ 205, “After reading this application, those skilled in the art will recognize that the ANOVA test performed in the step 316 assures that medical providers are allocated to discrete bucket rankings with substantial accuracy. This accuracy is deemed sufficient for users 121 to make decisions in response to those bucket rankings. Similarly, after reading this application, those skilled in the art will recognize that the step 312 provides for display of as many medical providers as possible (such as in a provider directory), consistent with the requirement imposed by accuracy. This has the effect that the method 300 assigns medical providers a set of bucket rankings that provide as much display capability and as much accuracy as simultaneously possible.”)(¶ 210, “Ability to compare a doctor's performance on individual KPIs in each domain with other doctors who are in the same specialty or to a peer group”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the performance of an individual exceeding that of the group in Baker with the comparison of individual and group performance ratings in Abramovici.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of making the best determination for how work should be assigned.  Whether it should be more than one person assigned to do a job because they will be better at the job than individually, or it should be assigned to an individual because their work exceeds that of a group, it allows the most appropriate person or combination of persons to do the job.  In the end, it enables the end result to be the very best that it can be.	
Regarding claim 2, Abramovici and Baker teach the method of claim 1. Abramovici teaches wherein the individual KPI and group KPI comprise one or more of: sales, production, service level agreement, project management, marketing, employee relations, time to complete work, work completed in a given amount of time, how much time spent in workplace, customer satisfaction, punctuality, and innovation (¶ 51, “data resulting from desktop monitoring such as might be provided by RT server 103, human resource (HR) data from an HR database or possibly available from WFM server 105 which may include information such as planned holidays of agents, customer resource management data and many other kinds of data. Historical shifts during which agents have worked may be scanned or otherwise analysed to calculate KPIs. These may be according to specified/selected filters such as but not limited to timeframe, seniority, productivity, CSAT, and sales rate. Averages may be created, for example per KPI, per employee, per shift.”) (Examiner’s note: desktop monitoring can include a punctuality measurement). 

Regarding claims 3 – 8, 10 – 11, and 13, they recite a different branch from claim 2 that states that the first and second KPIs comprise one or more of a list of items.  Examiner has selected to examiner punctuality from the list, which continues in claim 9, so the other options from claims 3 – 8, 10 – 11, and 13 do not require a reference rejection.

Regarding claim 9, Abramovici and Baker teach the method of claim 2. Abramovici teaches wherein the punctuality KPI is measured by a time that the employee is supposed to clock in and a time the employee actually clocks in (¶ 47, “time that the desktop was idle (no user input for a certain interval) or locked. Any of this information may be used to monitor the performance of the agent.”) (Examiner’s note: locked or idle desktop indicates a clock in/clock out time). 

Regarding claim 12, Abramovici and Baker teach the method of claim 1. Abramovici teaches wherein a third party management company gives out the employee work assignments (¶ 50, “The shift server 113 may use information in the WFM database 111, for example the workforce management forecast and additional information, optionally also information from other sources, to determine agent schedules 115. The shift server may operate by data mining. Alternatively information for shift scheduling may be pushed to the shift server 113. It will be appreciated that the components of the system of FIG. 1 are shown as separate items for the sake of explanation. In practice any of them may be combined, for example in a single computing device. Similarly the functions of any of the components may be distributed over more than one computing device. Furthermore a computing device implementing any of the functions described with reference to FIG. 1 may not be dedicated to that function and may perform additional functions or operations that are not related to the system of FIG. 1.”). 

Regarding claim 14, Abramovici and Baker teach the method of claim 1. Abramovici teaches further comprising determining a correlation between the individual KPI for the employee and the group KPI when the employee is included in the at least two employees, wherein the correlations is based in part on averages of the individual KPIs of the at least two employees (¶ 83, “FIG. 5 shows an example of the kind of information that may be held in the WFM database 111. In this example CSAT and productivity KPIs are shown for a group of seven agents 501-507, compared to average and target, or goal, KPIs for all of the agents. Agent 504 is the only one with an above average CSAT score and the only one who has reached the goal. Agents 501-507 may be a group of agents selected from a larger pool of agents to work together”). 

Regarding claim 15, Abramovici and Baker teach the method of claim 1. Abramovici teaches further comprising determining a correlation between the group KPI for the work group and a second group KPI for a second work group, where the employee is included in the work group and the second work group (¶ 122, “At operation 713 the results of the two determinations may be subtracted one from another to give the result K.sub.P-A, a measure of the influence of that agent on the performance of the other agents. Operations 709-713 may be repeated or iterated. When no more agents are to be analyzed for their measure of influence, for example there are no more in the queue, at operation 717 the average value K.sub.P-A may be determined in a similar manner to the single KPI algorithm”). 

Regarding claim 16, Abramovici and Baker teach the method of claim 1. Abramovici teaches further comprising determining a correlation between the individual KPIs and the group KPIs for a first employee and a second employee working separately and working together (¶ 103, “Let K.sub.P-A be the aggregate KPI over all agents in P other than A, and over all time intervals within a range under consideration during which A was present, minus the aggregate KPI over all agents in P and all intervals within the range during which A was not present; K.sub.P-A may be considered to be a measure of agent influence on performance.”). 

Regarding claim 17, Abramovici and Baker teach the method of claim 1. Abramovici teaches further comprising determining optimized employee groupings, wherein the optimized employee groupings are of employees working a same shift (¶ 131, “The scheduling may be based on one or more skills attributed to an agent. One of those skills may be "leader" determined for example according to the algorithm described herein. The scheduler may then implement one or more rules to schedule work periods based on one or more skills attributed to agents in which the one or more skills includes leader. The rules may provide that the scheduler is required to take account of factors other than agents' skills when scheduling work periods. The rules may be applied according to an order such that, for example, rules which take account of agent skills are overridden by other rules. According to some embodiments of the invention, if sufficient agents are identified as leaders, the work period scheduling may, subject to any overriding rules, schedule work periods so that each one includes a leader.”) (¶ 138, “Knowing who are drivers or detractors in terms of measuring how their presence/performance affects the team KPI's, and compared to the other team members in the shifts can lead to an efficient shifts assignment of workers, and drive performance that is based on profiling.”) (Examiner note: optimized groupings are equivalent to determining the most efficient shift assignment of workers). 

Regarding claim 18, Abramovici and Baker teach the method of claim 17. Abramovici teaches wherein the optimized employee groupings are determined based on the individual KPIs and the group KPIs and a forecast productivity needed to meet business demand (¶ 50, “The WFM 105 server may perform various functions including preparing and outputting a workforce management forecast to a WFM database 111. The preparation of the forecast is a process whereby the WFM server 105 may perform calculations on historical data sent for example by an ACD (not shown in FIG. 1) and based for example on a user's SLA and goals it may use mathematical algorithms to define required resources (agents to answer calls for example) for an upcoming period.”). 

Regarding claim 19, Abramovici and Baker teach the method of claim 16. Abramovici teaches wherein the correlation is based on one or more of: sales, production, service level agreement, project management, marketing, time to complete work, work completed in a given amount of time, how much time spent in workplace, customer satisfaction, punctuality, and innovation of the two or more employees working separately and together (¶ 83, “FIG. 5 shows an example of the kind of information that may be held in the WFM database 111. In this example CSAT and productivity KPIs are shown for a group of seven agents 501-507, compared to average and target, or goal, KPIs for all of the agents. Agent 504 is the only one with an above average CSAT score and the only one who has reached the goal. Agents 501-507 may be a group of agents selected from a larger pool of agents to work together”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623